Response to Amendment
The amendment filed July 27, 2022 has been entered. Applicant’s amendments to the Claims in response to the Final Office Action mailed June 06, 2022 has been entered. 
Claims 2-6 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has canceled previously rejected claim 1, and amended claim 6 to be dependent on claim 2, which the examiner indicated as allowable in the previous Final Rejection filed June 06, 2022. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 2 and its dependent claims 3 and 6, the prior art fails to teach the stopper structure includes a cover plate that has downward bent portions that are bent downward at car width direction sides of the opening, and portions of the cover plate are joined to the middle upper wall portion, the portions of the cover plate being located closer to the corresponding outside upper wall portions than the corresponding downward bent portions. 
While the secondary reference Johnstone (US 5,109,776 A) teaches (Fig. 1-3 and 8): the stopper structure includes a cover plate (lower plate brace 99) including an opening that is open in a vertical direction (col. 3, lines 22-29), the examiner finds no obvious reason to modify the cover plate such that the cover plate has downward bent portions that are bent downward at car width direction sides of the opening, and have portions of the cover plate joined to the middle upper wall portion (partition 35) of Lich, wherein the portions of the cover plate are being located closer to the corresponding outside upper wall portions than the corresponding downward bent portions. Such a modification would require improper hindsight reasoning.
Regarding claim 4 and its depending claim 5, the prior art fails to teach that the middle upper wall portion includes a first part joined to the partition; and a pair of second parts provided at car width direction sides of the first part and joined to the outside upper wall portions, the stopper plate is joined to the first part so as to project upward from the first part; and the middle upper wall portion has such a shape that the first part is located lower than the second parts. 
While Lich (US 3,400,668 A) teaches a transverse partition structure (35) separating the pair of auxiliary air chambers from each other that may be interpreted as the middle upper wall portion, the examiner finds no obvious reason to modify the transverse partition structure such that it includes a first part joined to a partition and a pair of second parts provided at car width direction sides of the first part and joined to the outside upper wall portions, the stopper plate is joined to the first part so as to project upward from the first part; and the middle upper wall portion has such a shape that the first part is located lower than the second parts. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617